                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION


ESTATE OF JOSEPH LAVERNE
STURDIVANT, et al.                                                     PLAINTIFFS

v.                                       CIVIL ACTION NO. 5:19-CV-22-KS-MTP

VICTOR SMITH                                                           DEFENDANT



                        MEMORANDUM OPINION AND ORDER

      The Court previously explained the background of this case. On July 17, 2019,

the Court entered a Memorandum Opinion and Order [13] denying in part and

deferring ruling in part on Defendant’s Motion for Judgment on the Pleadings [6].

The Court denied the motion in part, but it deferred ruling on Defendant’s qualified

immunity argument. The Court ordered Plaintiff to file a Rule 7(a) reply on or before

July 30, 2019, tailored to address Defendant’s arguments regarding qualified

immunity. Plaintiff did not comply with the Court’s order. Therefore, the Court will

address Defendant’s motion based on the allegations in the Complaint [1].

A.    Standard of Review

      A “motion for judgment on the pleadings under Rule 12(c) is subject to the same

standard as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc., 528 F.3d

413, 418 (5th Cir. 2008). To survive a motion to dismiss under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State,
624 F.3d 201, 210 (5th Cir. 2010) (punctuation omitted). “To be plausible, the

complaint’s factual allegations must be enough to raise a right to relief above the

speculative level.” Id. (punctuation omitted). The Court must “accept all well-pleaded

facts as true and construe the complaint in the light most favorable to the plaintiff.”

Id. But the Court will not accept as true “conclusory allegations, unwarranted factual

inferences, or legal conclusions.” Id. Likewise, “a formulaic recitation of the elements

of a cause of action will not do.” PSKS, Inc. v. Leegin Creative Leather Prods., Inc.,

615 F.3d 412, 417 (5th Cir. 2010) (punctuation omitted). “While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”

Ashcroft v. Iqbal, 556 U.S. 662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009).

      “[W]hen, as here, a qualified immunity defense is asserted in an answer or a

motion to dismiss, the district court must – as always – do no more than determine

whether the plaintiff has filed a short and plain statement of his complaint, a

statement that rests on more than conclusions alone.” Anderson v. Valdez, 845 F.3d

500, 589-90 (5th Cir. 2016). This is not a heightened pleading standard, id. at 590,

but the plaintiff must “plead specific facts that both allow the court to draw the

reasonable inference that the defendant is liable for the harm he has alleged and that

defeat a qualified immunity defense with equal specificity.” Hinojosa v. Livingston,

807 F.3d 657, 664 (5th Cir. 2015). In that respect, it is no different than the typical

12(b)(6) standard of review under Iqbal.




                                           2
B.    Qualified Immunity

      “The doctrine of qualified immunity protects government officials from liability

for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009).

“Although nominally a defense, the plaintiff has the burden to negate the defense

once properly raised.” Poole v. Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).

      There are two steps in the Court’s analysis. First, the Court determines

whether the defendant’s “conduct violates an actual constitutional right.” Brumfield

v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008). Second, the Court must “consider

whether [the defendant’s] actions were objectively unreasonable in the light of clearly

established law at the time of the conduct in question.” Id. The Court may address

either step first. Pearson, 555 U.S. at 236.

      “The qualified immunity standard gives ample room for mistaken judgments

by protecting all but the plainly incompetent or those who knowingly violate the law.”

Brumfield, 551 F.3d at 326. The Court “applies an objective standard based on the

viewpoint of a reasonable official in light of the information then available to the

defendant and the law that was clearly established at the time of the defendant=s

actions.” Freeman v. Gore, 483 F.3d 404, 411 (5th Cir. 2007).

C.    Count I – Failure to Protect from Other Inmates

      In Count I of the Complaint, Plaintiff alleged that Defendant failed to protect


                                           3
the Decedent, Joseph Sturdivant, from an attack by other inmates, in deliberate

disregard to the substantial risk of injury to him. Complaint at 3-4, Sturdivant v.

Smith, No. 5:19-CV-22-KS-MTP (S.D. Miss. Mar. 15, 2019), ECF No. 1. Plaintiff

specifically alleged that Defendant intentionally “unlocked the box outside of the hold

and flipped the switch that released Jerome Harris from his cell, and then released

Kelcey Watson . . . .” Id. at 3. Plaintiff further alleges that Defendant “left the keys

in the panel and opened the door and left the hold,” permitting Harris and Watson to

assault Sturdivant. Id. Plaintiff claims that these actions violated Sturdivant’s

Fourteenth Amendment rights.

      “The constitutional rights of a pretrial detainee . . . flow from both the

procedural and substantive due process guarantees of the Fourteenth Amendment.”

Garza v. City of Donna, 922 F.3d 626, 632 (5th Cir. 2019). “[W]hen the State by the

affirmative exercise of its power so restrains an individual’s liberty that it renders

him unable to care for himself, and at the same time fails to provide for his basic

human needs – e.g., food, clothing, shelter, medical care, and reasonable safety – it

transgresses the substantive limits on state action set by the . . . Due Process Clause.”

Reed v. Wichita County, 795 F.3d 456, 462 (5th Cir. 2015) (quoting DeShaney v.

Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 200, 109 S. Ct. 998, 103 L. Ed. 2d

249 (1989)).

      Among other things, “prison officials have a duty . . . to protect prisoners from

violence at the hands of other prisoners . . . .” Leal v. Wiles, 734 F. App’x 905, 909 (5th


                                            4
Cir. 2018) (quoting Farmer v. Brennan, 511 U.S. 825, 833-34, 114 S. Ct. 1970, 128 L.

Ed. 2d 811 (1994)). But “not every injury suffered by one prisoner at the hands of

another . . . translates into constitutional liability for prison officials responsible for

the victim’s safety.” Id. (punctuation omitted). Rather, to succeed on a “failure to

protect” theory, Plaintiff must show that Sturdivant “was incarcerated under

conditions posing a substantial risk of serious harm and that prison officials were

deliberately indifferent to [his] need for protection.” Ard v. Rushing, 597 F. App’x 213,

219 (5th Cir. 2014) (quoting Neals v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995)).

      To be deliberate indifferent to a detainee’s risk of harm from other inmates,

“the official must both be aware of facts from which the inference could be drawn that

a substantial risk of serious harm exists, and he must also draw the inference.” Hyatt

v. Thomas, 843 F.3d 172, 177 (5th Cir. 2016); see also Johnson v. Johnson, 694 F.

App’x 945, 946 (5th Cir. 2017). “[E]vidence that an official was aware of a substantial

risk to inmate safety does not alone establish deliberate indifference.” Hyatt, 843 F.3d

at 177. Rather, “prison officials who actually knew of a substantial risk to inmate

health or safety may be found free from liability if they responded reasonably to the

risk, even if the harm ultimately was not averted.” Id.

      Plaintiff alleged specific facts from which a jury could reasonably find that

Defendant was deliberately indifferent to Sturdivant’s right to be free from violence

at the hands of other inmates. Specifically, Plaintiff alleged that Defendant

intentionally released Harris and Watson from their cells and left the key to


                                            5
Sturdivant’s cell where they could use it to reach him. Therefore, the Court denies

Defendant’s motion with respect to Plaintiff’s failure-to-protect claim.

D.    Count II – Failure to Provide Medical Care

      In Count II of the Complaint, Plaintiff alleged that Defendant failed to provide

necessary medical care to Sturdivant in violation of his Fourteenth Amendment

rights. It is not clear whether this constitutes a separate claim from Plaintiff’s claim

that Defendant failed to prevent Sturdivant’s suicide. In other words, it is not clear

whether Plaintiff claims that Defendant failed to provide Sturdivant medical care for

the injuries he sustained in the assault by other inmates or to prevent him from

committing suicide. Ultimately, it doesn’t matter because Plaintiff did not allege facts

to support the claim.

      “[S]tate officials have a duty under the Fourteenth Amendment to provide

involuntarily detained persons with ‘basic human needs, including medical care.’”

Perniciaro v. Lea, 901 F.3d 241, 255 (5th Cir. 2018) (quoting Hare v. City of Corinth,

74 F.3d 633, 650 (5th Cir. 1996)). “A pretrial detainee’s right to medical care is

violated if ‘an officer acts with deliberate indifference to a substantial risk of serious

medical harm and resulting injuries.’” Brown v. Strain, 663 F.3d 245, 249 (5th Cir.

2011) (quoting Mace v. City of Palestine, 333 F.3d 621, 625 (5th Cir. 2003)). Under

this standard, the plaintiff must show that the official “acted with subjective

deliberate indifference to [his] need for medical care.” Id. “To show subjective

deliberate indifference, [the plaintiff] must present evidence: (1) that [the defendant]


                                            6
had ‘subjective knowledge of facts from which an inference of substantial risk of

serious harm could be drawn;’ (2) that [the defendant] ‘actually drew that inference;’

and (3) that [defendant’s] response to the risk indicates that he ‘subjectively intended

that harm to occur.’” Id. (quoting Tamez v. Manthey, 589 F.3d 764, 770 (5th Cir.

2009)).

      Plaintiff did not plead any specific facts demonstrating that Defendant had

subjective knowledge of facts from which he could infer that Sturdivant was at a

substantial risk of serious harm if he did not receive medical care for the injuries he

allegedly received in the assault from the other inmates. Moreover, Plaintiff did not

plead any specific facts demonstrating that Defendant drew such an inference. At

best, Plaintiff pleaded the general, boilerplate elements of a Fourteenth Amendment

claim in this context. That is not enough to survive a motion to dismiss or to defeat a

claim of qualified immunity. Therefore, the Court grants Defendant’s motion with

respect to any Fourteenth Amendment claim premised upon Defendant’s alleged

failure to provide medical care for the injuries Sturdivant allegedly received from

other inmates.

E.    Count II – Failure to Prevent Suicide

      Finally, in Count II of the Complaint, Plaintiff alleged that Defendant failed to

prevent Sturdivant from committing suicide in violation of his Fourteenth

Amendment rights. “The failure to provide pre-trial detainees with adequate

protection from their known suicidal impulses is actionable under § 1983 as a


                                           7
violation of the detainee’s constitutional rights.” Rhyne v. Henderson Cnty., 973 F.2d

386, 391 (5th Cir. 1992). The deliberate-indifference standard articulated above

applies here as well. See, e.g. Kane ex rel. Kane v. County of Hardeman, Tex., 254 F.3d

1081, 2001 WL 564126, at *1 (5th Cir. 2001). Under this standard, the plaintiff must

show that the official “acted with subjective deliberate indifference to [his] need for

medical care.” Brown, 663 F.3d at 249. “To show subjective deliberate indifference,

[the plaintiff] must present evidence: (1) that [the defendant] had ‘subjective

knowledge of facts from which an inference of substantial risk of serious harm could

be drawn;’ (2) that [the defendant] ‘actually drew that inference;’ and (3) that

[defendant’s] response to the risk indicates that he ‘subjectively intended that harm

to occur.’” Id. (quoting Tamez, 589 F.3d at 770).

      Plaintiff alleged that after the assault Sturdivant “pleaded with [Defendant]

to remove him from the hold and that zone away from the presence of Harris and the

other detainees located in the hold.” Complaint [1], at 3. Plaintiff also alleged “that

another inmate observed Sturdivant in his cell, behaving erratically but no remedial

action was taken by [Defendant]. A short time thereafter deputies and jailers

reported to Sturdivant’s cell and he was discovered hanging from a sheet and having

deceased.” Id.

      These factual allegations are not sufficient to demonstrate that Defendant was

subjectively aware of facts from which he could have drawn an inference that there

was a substantial risk that Sturdivant would commit suicide. First, Plaintiff did not


                                           8
plead any facts demonstrating that Defendant was aware of Sturdivant’s alleged

erratic behavior. Second, even if Defendant had been aware that Sturdivant was

“behaving erratically,” Plaintiff has not provided enough factual detail regarding

Sturdivant’s behavior to demonstrate that Defendant could have inferred that there

was a substantial risk that he would commit suicide. Therefore, the Court grants

Defendant’s motion with respect to any Fourteenth Amendment claim premised upon

Defendant’s alleged failure to prevent Sturdivant’s suicide.

F.    Conclusion

      For these reasons, the Court grants in part and denies in part Defendant’s

Motion for Judgment on the Pleadings [6] with respect to Plaintiff’s claims against

Defendant Smith. The Court denies the motion as to Plaintiff’s claim that Defendant

failed to protect Sturdivant from other inmates, but the Court grants the motion in

all other respects.

      SO ORDERED AND ADJUDGED this 28th day of August, 2019.

                                                    /s/Keith Starrett
                                                             KEITH STARRETT
                                              UNITED STATES DISTRICT JUDGE




                                          9
